Case 1:20-cv-00675-KBJ Document 4 Filed 03/10/20 Page 1 of 2
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

American Federation of Labor and Congress of Industrial Organizations

 

Plaintiff
VS. Case No.: 1:20-cv-00675
National Labor Relations Board
Defendant
AFFIDAVIT OF SERVICE

 

I, Henry J. Valladares Cruz, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Civil Cover Sheet, Complaint for Declaratory and Injunctive
Relief, Plaintiff's Motion for a Preliminary Injunction, Memorandum of Law in Support of Plaintiff's Motion for a Preliminary
Injunction, Declaration of Christian Sweeney, and Proposed Order in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 03/10/2020 at 11:29 AM, I served National Labor Relations Board at 1015 Half Street, SE, Washington, DC 20570 with
the Summons, Civil Cover Sheet, Complaint for Declaratory and Injunctive Relief, Plaintiff's Motion for a Preliminary Injunction,
Memorandum of Law in Support of Plaintiff's Motion for a Preliminary Injunction, Declaration of Christian Sweeney, and
Proposed Order by serving Charles Hodgins, Correspondence Clerk, authorized to accept service.

Charles Hodgins is described herein as:

Gender: Male Race/Skin: Black Age: 55 Weight: 220 Height: 5'10" Hair: Bald Glasses: Yes

I declare under penalty of perjury that this information is true and correct.

 

Joh vag EA

Executed On Henry J. Valladares Cruz
Client Ref Number: 1-643
Job #: 1575972

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 1:20-cv-00675-KBJ Document 4 Filed 03/10/20 Page 2 of 2

AO 440 (Rey. 06/12; DC 3/15) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

AMERICAN FEDERATION OF LABOR AND
CONGRESS OF INDUSTRIAL ORGANIZATIONS

Plaintiffs)

v. Civil Action No. 20-cv-00675-KBJ

NATIONAL LABOR RELATIONS BOARD
Defendant(s)

 

ee eee ee a a ae a

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
National Labor Relations Board
1015 Half Street SE
Washington, D.C. 20570-0001

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Leon Dayan

Bredhoff & Kaiser, P.L.L.C.
805 Fifteenth St. NW, Ste. 1000
Washington, D.C. 20005
(202)-842-2600
ldayan@bredhoff.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

3/9/2020

Date: ‘s Anson Hopkins

Signature of Ci lerk or Deputy Clerk

 
